ITEMID: 001-73254
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF PAVLOVIC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1962 and lives in Prebold.
6. On 19 June 1995 the applicant was injured in an accident at work. The applicant’s employer had taken out insurance with the insurance company ZT.
7. On 4 November 1996 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 5,447,223 tolars (approximately 22,700 euros) for the injuries sustained.
On 6 December 1996 the presiding judge was appointed to the Higher Court (Višje sodišče v Celju) and the case was assigned to a new judge.
Between 11 September 1997 and 15 September 1998 the applicant made three requests that a date be set for a hearing.
On 8 June 1998 and 4 March 1999 he lodged preliminary written submissions and/or adduced evidence.
Of the three hearings held between 8 June 1998 and 12 April 1999 none was adjourned at the request of the applicant.
During the proceedings the court appointed a medical expert.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 7 June 1999.
8. On 21 June 1999 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju). ZT cross-appealed.
On 5 April 2000 the court allowed in part the applicant’s appeal and remanded the case back to the first-instance court for re-examination.
The judgment was served on the applicant on 12 July 2000.
9. On 19 July 2000 the applicant lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče) and requested that one of the judges be recused. ZT cross-appealed.
On 12 January 2001 the request for recusal was rejected.
On 14 June 2001 the court allowed in part the ZT’s appeal, rejected the applicant’s appeal and upheld the second-instance court’s decision of remitting the case for re-examination before the first-instance court.
The judgment was served on the applicant on 29 August 2001.
10. On 5 November 2001 the presiding first-instance court judge was appointed to the Celje Higher Court and the case was assigned to a new judge for re-examination.
Between 24 September 2001 and 18 November 2002 the applicant lodged three preliminary written submissions and adduced evidence.
On 25 October 2001 he made a request that a date be set for a hearing.
The court held hearings on 27 May and 18 November 2002.
During the proceedings the court appointed a medical expert.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding in part the applicant’s claim, was served on the applicant on 12 March 2003.
11. On 25 March 2003 the applicant appealed to the Celje Higher Court.
On 21 October 2004 the court allowed in part the appeal.
The judgment was served on the applicant on 13 January 2005.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
